Exhibit 10.1

 

LOGO [g700532g0128143250194.jpg]

January 28, 2019

Paul D. McKinney

22 Hepplewhite Way

The Woodlands, TX 77382

Dear Paul:

On behalf of the Board of Directors of Sandridge Energy, Inc. (the “Board”), I
am pleased to extend a formal offer of employment to you (“Executive”) for the
position of President and Chief Executive Officer of Sandridge Energy, Inc.
(“Corporation”) with an employment start date of January 29, 2019 (the “Start
Date”). This letter describes the key terms and conditions of your employment.

1.    Position. You will serve as President and Chief Executive Officer of the
Corporation, reporting directly to the Board.

2.    Base Salary. Your annual base salary will be $500,000, less applicable
taxes, payable in accordance with the Corporation’s normal payroll practices as
in effect from time to time. Your base salary level will be reviewed
periodically by the Board after receiving a recommendation from the Compensation
Committee of the Board (the “Committee”). Any modifications to your annual base
salary will be in the sole discretion of the Board.

3.    Annual Bonus. You will participate in the Corporation’s Annual Incentive
Plan (“AIP”) (or any successor bonus plan) and your target bonus amount will be
100% of your annual base salary. Your annual bonus target will be reviewed
periodically by the Board and Committee, with any modifications at the sole
discretion of the board. Your annual bonus will be subject to the terms and
conditions contained in the AIP.

4.    Long-Term Incentive Awards.

(a)    Effective as of the first business day following your Start Date, you
will receive an award of 250,000 stock options under the 2016 Omnibus Incentive
Plan (As Amended and Restated as of August 8, 2018) (the “Equity Plan”). These
options, which will be subject to the terms and conditions of the Equity Plan
and the terms and conditions of the Corporation’s option award documents, will
(i) have an exercise price equal to the fair market value of a share of the
Corporation’s common stock on their date of grant, (ii) vest on the first
anniversary of the date of grant, and (iii) be settled in shares of the
Corporation’s common stock upon exercise; and

 

 

123 Robert S. Kerr Avenue, Oklahoma City, OK 73102 • Phone 405.429.5500, Fax
405.429.5977 • www.SandRidgeEnergy.com



--------------------------------------------------------------------------------

Mr. Paul D. McKinney

Page Two

January 28, 2019

 

(b)    On each of the first and second anniversary of your Start Date, provided
you are actively employed by the Corporation, you will receive an award of an
additional 250,000 stock options under the Equity Plan. These options, which
will be subject to the terms and conditions of the Equity Plan and the terms and
conditions of the Corporation’s option award documents, will (i) have an
exercise price equal to the fair market value of a share of the Corporation’s
common stock on the date of grant, (ii) vest on the first anniversary of the
date of grant, and (iii) be settled in shares of the Corporation’s common stock
upon exercise.

5.    Benefit Programs. During your employment, you will be eligible to
participate in the retirement, welfare, incentive, fringe and perquisite
programs generally made available to executive officers of the Corporation,
including the Corporation’s Paid Time Off Policy and Special Severance Plan, in
accordance with the terms and conditions of the applicable plan or policy. The
Corporation reserves the right to change the benefit programs at any time.

6.    Housing; Relocation. As a condition to your employment with the
Corporation, you are required to relocate to Oklahoma City, Oklahoma. Your
relocation shall occur on or before October 31, 2019. The Corporation will
reimburse you for reasonable relocation expenses, subject to the approval of the
Committee. During the period following your Start Date through October 31, 2019,
you will be reimbursed for the reasonable cost of commuting from The Woodlands,
Texas to Oklahoma City, Oklahoma. In addition, during the initial ninety
(90) day period following your Start Date, you will be reimbursed for the
reasonable cost of housing in the Oklahoma City metropolitan area. The expense
of such commuting and housing is subject to the approval of the Committee.

7.    Restrictive Covenants. As a condition to your employment with the
Corporation, you will be required to sign a restrictive covenant agreement in a
form satisfactory to the Corporation, which shall include confidentiality and
non-disclosure obligations, non-competition, and employee and customer
non-solicitation restrictions (“Restrictive Covenant Agreement”).

Your execution of this letter will constitute a representation by you that you
are not currently a party to any agreement that would inhibit your ability to
accept and perform the duties of the position being offered.



--------------------------------------------------------------------------------

Mr. Paul D. McKinney

Page Three

January 28, 2019

 

Subject to the satisfactory completion of a background check, your execution of
the Restrictive Covenant Agreement, and to the terms and conditions of this
letter, we are excited to formally extend you this offer to join our management
team and strongly believe you will be a great leader of our organization.

The Company may, during the period prior to your written acceptance of this
offer, elect to modify the terms of this letter or withdraw its offer of
employment pursuant to this offer letter.

Sandridge Energy Inc.

By:   /s/ Jonathan Frates   Jonathan Frates Its:   Chairman of the Board

Agreed to and accepted by:

/s/ Paul D. McKinney Paul D. McKinney January 28, 2019 Date